DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 19 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,530,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John B. Conklin on 04 August 2021.

The application has been amended as follows: 

Amended Claim 7 now reads:

7.  The sensing screen according to claim 1, further including first and second medium layers,
wherein the first medium layer is sandwiched between a connection layer and the antenna layer,
wherein the connection layer is sandwiched between the first medium layer and the display screen, and
wherein [[a]] the second medium layer is disposed between the display screen and the connection layer.

Amended Claim 9 now reads:

9.  A control circuit of a sensing screen configured to control the sensing screen, which comprises a display screen, and an antenna layer comprising multiple antenna units,
wherein the multiple antenna units include at least one first antenna unit configured to transmit a sensing signal and multiple second antenna units configured to receive reflections of the sensing signal caused by an [[objection]] object touching the display screen, and

the multiple second antenna units are configured to receive reflected signals of the sensing signal in the sensing timeslot and receive a second communication signal in the communication timeslot,
wherein one or more sensing timeslots are inserted in one communication timeslot in a spaced manner or are inserted between two adjacent communication timeslots in a spaced manner,
wherein the first and second communication signals are distinct from the sensing and reflected signals,
wherein the at least one first antenna unit is selected from among the multiple antenna units based on collected use statistics and powers of reflected signals received by the multiple second antenna units,
wherein the control circuit comprises an adjustment circuit section and a control circuit section, and
wherein the adjustment circuit section is controlled by the control circuit section to adjust [[a]] the sensing signal, the reflected signals, and a communication signal, 
the control circuit section is further configured to determine a location of a touch object according to the adjusted sensing signal and reflected signals, and the adjustment circuit section is electrically connected to the sensing screen and the control circuit section separately.

Amended Claim 14 now reads:

14.  A sensing screen apparatus comprising:
a sensing screen comprising a display screen and an antenna layer comprising multiple antenna units,
wherein the multiple antenna units include at least one first antenna unit configured to transmit a sensing signal and multiple second antenna units configured to receive reflections of the sensing signal caused by an [[objection]] object touching the display screen;
a control apparatus comprising a housing and a control circuit disposed in the housing, wherein the control circuit is operably coupled to the sensing screen,
the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and transmit a first communication signal in a communication timeslot; and
the multiple second antenna units are configured to receive reflected signals of the sensing signal in the sensing timeslot and receive a second communication signal in the communication timeslot,
wherein one or more sensing timeslots are inserted in one communication timeslot in a spaced manner or are inserted between two adjacent communication timeslots in a spaced manner,
wherein the first and second communication signals are distinct from the sensing and reflected signals, and



Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 9, and 14.  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “sensing screen” of independent Claim 1, the claimed “control circuit of a sensing screen” of independent Claim 9, and/or the claimed “sensing screen apparatus” of independent Claim 14, comprising the claimed “display screen” and the claimed “antenna layer comprising multiple antenna units” wherein the “multiple antenna units include at least one first antenna unit configured to transmit a sensing signal and multiple second antenna units configured to receive reflections of the sensing signal caused by an object touching the display screen” wherein “the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and transmit a first the at least one first antenna unit is selected from among the multiple antenna units based on collected use statistics and powers of reflected signals received by the multiple second antenna units.”
As pertaining to the most relevant prior art relied upon by the examiner, Rofougaran et al. (US 2012 / 0092284) generally discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13) a sensing screen and control apparatus for a sensing screen (see (10) in Fig. 1; and see Page 2 through Page 3, Para. [0056]-[0057]), comprising a display screen (i.e., see (86) in Fig. 13) and an antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13), wherein the antenna layer (again, see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) comprises at least one first antenna unit configured to transmit a sensing signal (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) and multiple second antenna units configured to receive reflections of the sensing signal caused by an object touching the display screen (i.e., receiving antenna units; see any (34, 58) in Fig. 4; see (82) in Fig. 12; and see any (84) in Fig. 13; and see Page 5, Para. [0078], [0080]-[0081], and [0083]-[0084]; and Page 6, Para. [0091]-[0092]), wherein the at least 
Rofougaran et al. does not teach or fairly suggest at least that “the at least one first antenna unit is selected from among the multiple antenna units based on collected use statistics and powers of reflected signals received by the multiple second antenna units.”
Badaye (US 2012 / 0229417) suggests (see Fig. 7A) a display screen (702) overlaid with an antenna layer (703; see Page 6, Para. [0072]-[0073]).  
However, Badaye does not teach or fairly suggest the claimed antenna driving features wherein the claimed “at least one first antenna unit” and the claimed “multiple second antenna units” are driven according to the claimed “sensing timeslots” and “communication timeslots,” wherein “the at least one first antenna unit is selected from among the multiple antenna units based on collected use statistics and powers of reflected signals received by the multiple second antenna units.”

Cheng et al. (US 2013 / 0156080) discloses (see Fig. 7) a means of dynamically selecting a transmitting antenna among multiple antenna units in a network based on an orientation of a handheld device comprising the multiple antenna units and a distance of an antenna from a user (see Page 10 through Page 11, Para. [0085]).
However, neither Ayatollahi et al. nor Cheng et al. teaches or fairly suggests the claimed antenna driving features wherein the claimed “at least one first antenna unit” and the claimed “multiple second antenna units” are driven according to the claimed “sensing timeslots” and “communication timeslots,” wherein “the at least one first antenna unit is selected from among the multiple antenna units based on collected use statistics and powers of reflected signals received by the multiple second antenna units.”
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 9, and 14 including the claimed “display screen” and the claimed “antenna layer comprising multiple antenna units” wherein “the at least one first the at least one first antenna unit is selected from among the multiple antenna units based on collected use statistics and powers of reflected signals received by the multiple second antenna units.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622